 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ROBERT HATCHER,                                          Case No.: 3:19-cv-00695-DMS-BGS
     Booking #19705701,
11
                                             Plaintiff,       ORDER:
12
     vs.                                                      (1) DENYING MOTION TO
13
                                                              PROCEED IN FORMA PAUPERIS
     JACKIE BRABAN; WILLIAM G.
14                                                            AS BARRED BY 28 U.S.C. § 1915(g)
     TRAINOR; F. MICHAEL GARCIA;
                                                              [ECF No. 2]
15   MRS. ABLOS,
16                                       Defendants.          AND
17
                                                              (2) DISMISSING CIVIL ACTION
18                                                            FOR FAILURE TO PAY FILING
                                                              FEE REQUIRED BY
19
                                                              28 U.S.C. § 1914(a)
20
21          Plaintiff, Robert Hatcher, while in custody at the San Diego Central Jail (“SDCJ”),
22   filed this civil rights action pursuant to 42 U.S.C. § 1983 on April 15, 2019. See Compl.,
23   ECF No. 1. Plaintiff claims the Director, a legal runner, and staff attorney employed by
24   the San Diego County Office of Assigned Counsel (“OAC”),1 together with “library
25
26
27   1
      The OAC is “an independent and ethically separate division of the Department of the Public Defender.
     OAC arranges for high quality legal representation on behalf of individuals charged with a crime in state
28   court who are entitled by law to court appointed attorney services but who cannot be represented by the
                                                          1
                                                                                       3:19-cv-00695-DMS-BGS
 1   counsel” assigned to the SDCJ, have discriminated against him as a Native American in
 2   providing him legal services as a pro per litigant. Id., ECF No. 1 at 2-7.
 3         Plaintiff did not pay the civil filing fee required by 28 U.S.C. § 1914(a) at the time
 4   he filed his Complaint; instead, he seeks leave to proceed in forma pauperis (“IFP”)
 5   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
 6   I.    Motion to Proceed IFP
 7         A.     Standard of Review
 8         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 9   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
10   “face … additional hurdle[s].” Id.
11         Specifically, in addition to requiring prisoners to “pay the full amount of a filing
12   fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
13   § 1915(a)(3)(b), Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
14   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
15   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
16         . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
           detained in any facility, brought an action or appeal in a court of the United
17
           States that was dismissed on the grounds that it is frivolous, malicious, or fails
18         to state a claim upon which relief can be granted, unless the prisoner is under
           imminent danger of serious physical injury.
19
20   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
21   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
22         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
23   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
24   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
25   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
26
27
     Public Defender or Alternate Public Defender due to conflict of interest or other issues.”
28   https://www.sandiegocounty.gov/content/sdc/oac/aboutus.html (last visited May 15, 2019).
                                                   2
                                                                               3:19-cv-00695-DMS-BGS
 1   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
 2   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
 3   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
 4   before and after the statute’s effective date.” Id. at 1311.
 5          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
 6   which were dismissed on the ground that they were frivolous, malicious, or failed to state
 7   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
 8   district court styles such dismissal as a denial of the prisoner’s application to file the
 9   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
10   (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
11   strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
12   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
13   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
14   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)).
15          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
16   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
17   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
18   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
19   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of
20   filing.”).
21          B.    Discussion
22          Plaintiff’s Complaint does not include any “plausible allegations” to suggest he
23   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493
24   F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Instead, as described above, Plaintiff
25   summarily claims different persons employed by the OAC to assist him in preparing to
26   appear pro per in ongoing San Diego Superior Court proceedings have discriminated
27   ///
28   ///
                                                    3
                                                                                3:19-cv-00695-DMS-BGS
 1   against him based on his ethnicity. See Compl., ECF No. 1 at 3-7.2
 2          And while Defendants typically carry the initial burden to produce evidence
 3   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 4   some instances, the district court docket may be sufficient to show that a prior dismissal
 5   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 6   at 1120. That is the case here.
 7          A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
 8   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
 9   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
10   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
11   notice of proceedings in other courts, both within and without the federal judicial system,
12   if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
13   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803
14   n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council
15   v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
16          Therefore, this Court takes judicial notice of its own records and finds that Plaintiff
17   Robert Hatcher, currently identified as San Diego County Sheriff’s Department Inmate
18   Booking No. 19705701, and while incarcerated, has filed three prior civil actions or
19   appeals that were dismissed on the grounds that they were frivolous, malicious, or failed
20   to state a claim upon which relief may be granted.
21   ///
22
23
     2
       Plaintiff attaches to his Complaint dozens of exhibits comprised of correspondence between him and the
24   OAC regarding his various legal services requests. See Compl., Doc. No. 1 at 12-83. But while “much
25   liberality is allowed in construing pro se complaints, a pro se litigant cannot simply dump a stack of
     exhibits on the court and expect the court to sift through them to determine if some nugget is buried
26   somewhere in that mountain of papers, waiting to be unearthed and refined into a cognizable claim.”
     Samtani v. City of Laredo, 274 F. Supp. 3d 695, at *2 (S.D. Texas 2017). “The Court will not comb
27   through attached exhibits seeking to determine whether a claim possibly could have been stated where the
     pleading itself does not state a claim. In short, [Plaintiff] must state a claim, not merely attach exhibits.”
28   Stewart v. Nevada, No. 2:09-CV-01063, 2011 WL 588485, at *2 (D. Nev. Feb. 9, 2011).
                                                           4
                                                                                           3:19-cv-00695-DMS-BGS
 1          They are:
 2          1)    Hatcher v. Aurthur, et al., Civil Case No. 3:18-cv-00491-LAB-KSC
            (S.D. Cal. Mar. 31, 2018) (Order Denying Motion to Proceed IFP and
 3
            Dismissing Civil Action as Frivolous pursuant to 28 U.S.C.
 4          § 1915(e)(2)(B)(i)) (ECF No. 3) (strike one);
 5
            2)     Hatcher v. Monahan, Civil Case No. 3:18-cv-00492-CAB-KSC (S.D.
 6          Cal. April 5, 2018) (Order Granting Motions to Proceed IFP and Dismissing
            Complaint for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2) and
 7
            § 1915A(b)) (ECF No. 12); (S. D. Cal., June 14, 2018) (Order Dismissing
 8          Civil Action for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2)
            and § 1915A(b) and for Failing to Prosecute in Compliance with Court Order
 9
            requiring Amendment)) (ECF No. 17) (strike two)3; and
10
            3)    Hatcher v. Dr. Blake, et al., Civil Case No. 3:18-cv-00561-MMA-
11
            MDD (S.D. Cal. May 17, 2018) (Order Granting Motion to Proceed IFP and
12          Dismissing Complaint for Failing to State a Claim pursuant to 28 U.S.C.
            § 1915(e)(2) and § 1915A(b)) (ECF No. 8); (S.D. Cal. July 17, 2018) (Order
13
            Dismissing Civil Action for Failing to State a Claim pursuant to 28 U.S.C.
14          § 1915(e)(2) and § 1915A and for Failing to Prosecute in Compliance with
            Court Order requiring Amendment)) (ECF No. 10) (strike three).
15
16          Accordingly, because Plaintiff has, while incarcerated, accumulated three “strikes”
17   pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced
18   imminent danger of serious physical injury at the time he filed his Complaint, he is not
19   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;

20   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
21   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
22   the legal system from continuing to abuse it while enjoying IFP status”); see also
23   Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed

24   IFP is itself a matter of privilege and not right.”).

25
26
27   3
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court dismisses a
     complaint on the ground that it fails to state a claim, and (2) the court grants leave to amend, and (3) the
28   plaintiff then fails to file an amended complaint, the dismissal counts as a strike under § 1915(g).”).
                                                          5
                                                                                          3:19-cv-00695-DMS-BGS
 1   III.    Conclusion
 2           For the reasons explained, the Court:
 3           (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
 4   U.S.C. § 1915(g);
 5           (2)   DISMISSES this civil action sua sponte for failing to prepay the $400 civil
 6   and administrative filing fees required by 28 U.S.C. § 1914(a);
 7           (3)   CERTIFIES that an IFP appeal would not be taken in good faith pursuant
 8   to 28 U.S.C. § 1915(a)(3); and
 9           (4)   DIRECTS the Clerk of Court to enter a judgment of dismissal and close the
10   file.
11           IT IS SO ORDERED.
12   Dated: May 15, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     6
                                                                            3:19-cv-00695-DMS-BGS
